Citation Nr: 1517343	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-02 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to an initial compensable evaluation for erectile dysfunction.  


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1963 to July 1966.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from September 2011 and July 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

In March 2014, the Veteran filed a claim seeking entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  In July 2014, the RO issued a rating decision which denied that claim.  The Veteran subsequently perfected an appeal regarding this determination.  However, the issue of entitlement to TDIU has not been certified to the Board for appellate review.  

Although certification of an appeal is an administrative function, the regulations governing the certification of appeals, notification of certification of appeal, and transfer of appellate record also provide important due process safeguards for Veterans seeking appellate review of RO decision.  In particular, "[w]hen an appeal is certified to the (Board) for appellate review and the appellate record is transferred to the Board, the appellant and his or her representative, if any, will be notified in writing of the certification and transfer and of the time limit for requesting a change in representation, for requesting a personal hearing, and for submitting additional evidence . . . ."  38 C.F.R. § 19.36 (2014).  Moreover, "[a]n appellant and his or her representative, if any, will be granted a period of 90 days following the mailing of notice to them that an appeal has been certified to the Board for appellate review and that the appellate record has been transferred to the Board, or until the date the appellate decision is promulgated by the Board of Veterans' Appeals, whichever comes first, during which they may submit a request for a personal hearing, additional evidence, or a request for a change in representation."  38 C.F.R. § 20.1304(a) (2014).  "Notice" means written notice sent to a claimant or payee at his or her latest address of record. 38 C.F.R. § 3.1(q) (2014).  

As the issue of entitlement to TDIU has not yet been certified for appellate review, the Veteran has not yet been notified of the important due process safeguards afforded to him by the certification process, and the Veteran has not waived any such safeguards, the Board observes that the issue is not yet ripe for appellate review.  Finally, the Board notes that Veteran has not argued that his service-connected erectile dysfunction, by itself, caused his unemployability.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Accordingly, entitlement to TDIU will not be addressed in the decision below.  


VACATE

VA regulations provide that the Board may vacate an appellate decision at any time upon the request of the Veteran or his representative or on the Board's own motion.  38 C.F.R. § 20.904(a) (2014).  In March 2014, the Board issued a decision which denied the Veteran's claim seeking entitlement to an initial compensable evaluation for erectile dysfunction.  Subsequently, the Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  In July 2014, based on a Joint Motion for Remand (Joint Motion), the Court issued an Order that vacated the March 2014 Board decision and remanded the case to the Board for compliance with the Joint Motion.  Accordingly, the Board's March 2014 Board decision is vacated herein, and a new decision on this issue will be entered as if the March 2014 Board decision had never been issued.


REMAND

Review of the claims file reveals that VA has a further duty to assist the Veteran in developing evidence pertinent to his claim herein.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran is seeking an initial compensable evaluation for his service-connected erectile dysfunction, which was evaluated as non-compensable under the criteria of Diagnostic Code 7522.  As the Veteran is presumed to be seeking the maximum benefit allowed by law and regulation, the initial assignment of noncompensable (0 percent) rating is not considered to have resolved the Veteran's erectile dysfunction claim.  AB v. Brown, 6 Vet. App. 35 (1993).

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2014).  The Rating Schedule is primarily a guide in the evaluation of a disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Under the criteria of Diagnostic Code 7522, erectile dysfunction warrants a compensable (20 percent) evaluation when there is evidence of "penis, deformity, with loss of erectile power."  See 38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).  The 20 percent evaluation is the only rating for erectile dysfunction under Diagnostic Code 7522 as there is no lower or higher rating available.  Likewise, there is no schedular rating for loss of erectile power alone.  In other words, loss of erectile power without the additional penile deformity does not warrant a compensable rating apart from special monthly compensation, which the Veteran already receives under 38 U.S.C.A. § 1114(k) for loss of use of a creative organ.
Based on a review of the record, the Board finds that the Veteran suffers from loss of erectile power due to the robotic radical prostatectomy that he underwent for prostate cancer in December 2010.  Thus, the remaining question is whether there is evidence of a penile deformity to warrant a compensable (20 percent) evaluation under Diagnostic Code 7522.

At his June 2011 VA genitourinary system examination for erectile dysfunction, the VA examiner stated that after the Veteran's radical prostatectomy, he was unable to achieve an erection or penetration with or without use of medications.  Although the examiner found no evidence of a penile deformity, the examiner indicated that "since erectile dysfunction is a common side effect of radical prostatectomy and the [V]eteran reports worsened [erectile dysfunction] since that time . . . the [V]eteran's recent radical prostatectomy most likely exacerbated the Veteran's prior erectile dysfunction condition."

Likewise, an October 2011 statement from the Veteran's private physician, J. W., M.D., indicated that the Veteran's erectile function worsened after his prostatectomy.  Dr. W. noted that the Veteran had reported that his penis was smaller ever since that surgery.  The physician also noted that penile shortening occurred in about 10 percent of patients following a radical prostatectomy.

Private medical records from January 2012 showed that the pertinent finding by cystoscopy was slight narrowing of the proximal bulbar urethra.  Moreover, during an April 2012 evaluation by E. B., M.D., the Veteran complained of erectile dysfunction and penile shortening.  After examining the Veteran, Dr. B. found that there was a slight induration of the corporeal bodies at the base of the penis.  Dr. B. stated that the Veteran did not obtain enough tumescence to see a curvature if present.  Dr. B. also discussed with the Veteran cases of penile shortening following a prostatectomy on the basis of potential fibrosis of the penile corporeal bodies.

Moreover, in April 2012, the Veteran's wife submitted a statement in which she explained that Veteran's urethra was reattached during his surgery and caused a shortening and narrowing of the urethra.  She further explained that the narrowing of the urethra resulted in penile shortening, which was evident and she associated this with a penile deformity.

Based on the foregoing, the Board finds that another examination is necessary to properly evaluate the severity of the Veteran's service-connected erectile dysfunction.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (finding that if VA provides the Veteran with an examination in a service connection claim, the examination must be adequate).  In particular, the examiner must review the electronic evidence of record, including the relevant medical records and the Veteran's statements and testimony.  Considering Dr. W.'s October 2011 statements indicating (1) that the Veteran's erectile dysfunction had worsened after his prostatectomy, (2) that the Veteran had reported that his penis was smaller after the surgery, and (3) that penile shortening occurred in about 10 percent of patients following a prostatectomy, the examiner must provide an opinion addressing whether the Veteran's penile shortening is related to his prostatectomy; and if so, whether the shortening of the penis is considered a penile deformity.  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including   all VA and non-VA medical providers who have treated him for his service-connected erectile dysfunction.  

Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received. 

All attempts to secure this evidence must be documented in the claims file by the RO.  If, after making reasonable efforts to obtain named records the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond.

2.  The Veteran must be afforded an appropriate VA examination to determine the current severity of his service-connected erectile dysfunction.  The evidence of record, in the form of electronic records, must be made available to the examiner for review in conjunction with the examination.  The examiner must provide accurate and fully descriptive assessment of the Veteran's erectile dysfunction.  Specifically, the examiner must review the electronic evidence of record, including the relevant medical records and the Veteran's statements and testimony.  Considering Dr. W.'s October 2011 statements indicating (1) that the Veteran's erectile dysfunction had worsened after his prostatectomy, (2) that the Veteran had reported that his penis was smaller after the surgery, and (3) that penile shortening occurred in about 10 percent of patients following a prostatectomy, the examiner must provide an opinion addressing whether the Veteran's penile shortening is related to his prostatectomy; and if so, whether the shortening of the penis is considered a penile deformity.  

A complete rationale for all opinions must be provided. If the examiner cannot provide a requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.    38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for a scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address. Documentation must be also be obtained and associated with the Veteran's claims file demonstrating any notice that was sent was returned as undeliverable.

4.  The examination report must be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the RO must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above actions and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the RO must adjudicate the claim on appeal.  If any claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.




No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

